Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2003033444A in view of Zhou, Jr., U.S. Patent Application Publication No. 2016/0332471.  
KR ‘344 discloses a printable medium for use in an ink jet printer comprising a laminate structure having a central layer of black cloth which prevents light from being transmitted and outer white sheet layers.  The structure can further comprise an ink media layer coated on one of side of the white outer film layers.
KR ‘344 differs from the claimed invention because it does not disclose that the outer layers are cloth layers, the particular amount and composition  of the polymer coating, the particular thickness of the layers, the opacity of the layers or the claimed methods of making and using the structure.
However, Zhou discloses an inkjet printable medium.  See paragraph 0010Zhou discloses that the structure can comprise a fabric layer bonded to at least one additional layer.  The additional layer can be either a film or a fibrous layer.  See paragraph 0029-0037.  The layers can have a thickness of 40-300 microns.  See paragraph 0037. A polymeric coating may be printed on the second layer in amounts of 5-59 gsm to form an image receiving layer having a thickness of 5-40 microns.  See paragraph 0042.  The coating layer may further comprise a crosslinkable polyurethane polymer and/or an epoxy resin which can be aqueous.  See paragraph 0057 and paragraph 0065.  The coating layer can be applied by spraying, spin coating, slot die application, fountain curtain application, blade application, rod application, air knife application or air brush application.  The structure can then be calendered at temperatures of 50-150 degrees Celsius.  See paragraph 0075-0076.  The use of a blade or calender would both remove excess coating.  The structure can be used in ink jet printing and thus meets the limitations of claim 14-15.
Therefore, it would have been obvious to have employed fibrous nonwoven outer layers instead of the white film layers of KR ‘433, in view of the teaching of Zhou of their art recognized equivalence for this intended purpose.  It further would have been obvious to have selected suitable thickness for the layers as taught by Zhou in order to provide a structure having the desired thickness without excess weight or materials and to have provided a coating as taught by Zhou.  With regard to the particular opacity of the structure, since KR ‘433 teaches employing a black central fabric layer and white outer layers, it would have been obvious to have selected the color of fibers which provided a suitable color for each of the fabric layers and to have formed the fibers into yarns since yarns are conventionally used to form fabric layers.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krozner et al discloses a printable material comprising first and second layers wherein the layers can be a film or a fabric and which can comprise a polymeric coating.  Krozner does not teach the colors of the layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789